Citation Nr: 1521126	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-29 190	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington D.C.

The Veteran requested, and was scheduled for, a Board hearing before a Veterans Law Judge in June 2014.  Notice of such was mailed to the Veteran's then-known address.  The Veteran failed to report for the hearing without explanation or request to reschedule.  The hearing request is therefore considered withdrawn.  See 38 C.F.R. § 20.704 (2014). 


FINDING OF FACT

A neck disability did not begin in service or within a year of separation from service and is not otherwise attributable to the Veteran's military service.


CONCLUSION OF LAW

The Veteran does not have a neck disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  

By way of a January 2012 pre-adjudication letter, VA notified the Veteran of the information and evidence need to substantiate his service connection claim.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board finds that VA satisfied its duty to notify.  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  The evidence of record includes service treatment records, personnel records, and lay statements.  The Board is unaware of any outstanding evidence that has not already been requested.  The Veteran has not been afforded a medical examination with a medical opinion addressing the etiology of his alleged neck disability.  See McLendon; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, for reasons explained in greater detail below, the Board does not find the Veteran's account of having experienced a neck injury in service to be credible.  Therefore, a remand to provide the Veteran with a medical examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

II.  Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

X-rays show degenerative osteoarthritis of the cervical spine and osteophyte formations with encroachment on neural vertebral foramina bilaterally.  Thus, the current disability requirement is satisfied.

With regard to the second requirement of an in-service occurrence or aggravation of a disease or injury, the Veteran reported injuring his neck during basic training in 1966.  See February 2012 VA Form 21-4138; October 2012 VA Form 9.  The Veteran stated that he was treated for residuals of this injury several times at Homestead Air Force Base Hospital between 1966 and 1968.  See February 2012 VA Form 21-4142.  

The STRs contain pre-service treatment records from a civilian hospital dated in December 1965, which show that the Veteran sustained a possible pneumothorax, several fractured ribs, and multiple facial lacerations as a result of a motor vehicle accident.  X-rays were negative for fracture or dislocation of the cervical spine.  An April 1965 induction examination report contains a normal clinical evaluation of the spine.  The Board finds that there is no evidence of a pre-existing neck/cervical spine disability.  As such, the Veteran is presumed sound at entry.

The STRs do not contain any in-service complaints of, diagnosis of, or treatment for a neck disability or injury.  Nevertheless, a layperson, like the Veteran, is competent to report on that of which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the claim hinges on whether the Veteran's lay statements are found to be credible in light of the entire record.  See Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As a finder of fact, however, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, the Board, when considering whether lay evidence is satisfactory, properly considers any evidence of interest, bias, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran has reported that his neck was injured in service.  No reference was made to a neck injury in the available STRs.  The Board finds it highly unlikely that such an injury would go undocumented, especially if the Veteran truly received follow-up treatment for that injury several times between 1966 and 1968.  Likewise, a February 1968 separation examination is silent as to any abnormalities of the spine.  The absence of any comment in this report is curious because it was prepared not very long after the Veteran was last treated for this injury, that is if the Veteran is to be believed that he was in fact treated for residuals of this injury in 1968.  There is no record of treatment during the Veteran's active service for a neck injury.

To the extent that the Veteran is suggesting that his STRs are incomplete, the Board finds no evidence of this.  Indeed, his STRs note treatment for a fractured finger and jock itch at Homestead Air Force Base Hospital.  As noted above, the Board finds the absence of any reference to a history of a neck injury in his February 1968 separation examination to be highly probative.  Given that this examination noted the presence of scars over both eyes, an abdominal scar, and the pre-service chest injury, it again seems highly unlikely that the examiner would neglect to mention a history of neck injury, especially if it had been as bothersome as the Veteran claims.  The Veteran has provided no explanation for why he would have failed to report such a significant injury and repeated follow-up treatment at the time of his separation.

The Veteran has not submitted or identified any early treatment records.  The first reference to the claimed neck disability was approximately 30 years after the Veteran's separation and was not made in relation to an in-service event.  Thus, service connection for any arthritis of the cervical spine is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  An April 1999 VA treatment record shows that the Veteran gave a history that included neck and left shoulder pain "for several years."  He stated that his job involved a lot of mopping, and sometimes carrying things, and that this caused his neck and shoulder pain to flare up.  In 2005, he reported fracturing his neck in a motor vehicle accident prior to service.  In March 2008, he gave a history that included chronic neck pain, stiffness, and intermittent numbness of the left upper extremity related to a remote cervical fracture; however, this condition had not bothered him for some time.  To the extent the Veteran contends he has experienced continuous neck symptomatology since active service, for the reasons set out above, these statements, while competent, are not deemed to be credible.  Accordingly, continuity of symptomatology is not established by either clinical evidence or the Veteran's own statements.  

Finally, VA treatment records establish that in November 2011 - just one month prior to filing the instant claim for benefits - the Veteran first mentioned the claimed in-service neck injury.  He stated that he had injured his neck during training due to a blast explosion and was told that "there was a spur or fracture in 1966."  The Board finds that the Veteran's earlier statements made for treatment purposes are of more probative value than the more recent assertions given for VA disability compensation purposes.  See Rucker v. Brown, 10 Vet. App. 73 (1997) (holding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The Board acknowledges the Veteran's assertion that his cervical spine disability is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

In light of the 30-year gap between the Veteran's service and his first documented mention of this injury, his separation examination and absence of recorded injury during service, and his inconsistent statements regarding the date of his neck injury, the Board finds the Veteran's lay evidence of an in-service injury are not credible.  As such, no in-service injury is found and service connection is not warranted.

For reasons expressed immediately above, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a neck disability is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


